DETAILED ACTION
Claims 20-35 & 37-38 are pending. Claim 20 has been amended. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/20 (entering the claims filed 10/8/20) has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-25, 27-32, 34, 35, 37, & 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDowell et al. (US PG Pub 2011/0109686; hereafter ‘686) in view of Figueroa (US Patent 7,767,600; hereafter ’600), Gullentops et al. (US PG Pub 2011/0249298; hereafter ‘298), and Waldner et al. (US PG Pub 2002/0080375; hereafter ‘375).
Claims 20, 21, 23, 24, 37, & 38 :
applying a pattern of coating material to a substrate, said substrate being a part of a completed shoe (a primer or white agent are first applied to prevent the subsequently applied material from absorbing into the shoe; ¶ 54);
applying an additional pattern of coating material, on top of an existing pattern, in the form of small droplets (a design is applied by inkjet printing; abstract and ¶s 7, 32-35, & 54); and
repeating step (b) a plurality of times so as to construct a desired 3D structure on the substrate (the design can be subdivided and thus a single printing process of a design can be considered to be repeating deposition of a pattern in several areas of a design to obtain the final design as well as multiple colors can be printed; abstract and ¶s 7, 26, 32-35, & 54).
 ‘686 does not teach a specific structure or shape for the design.
However, ‘600, which is directed towards 3D designs (title) for shoes (col. 3, lines 24-40) in which the 3D design has a domed shape (see abstract & Figs. 1 & 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a domed-shaped 3D design as the particular design applied in the process of ‘686 because as taught by ‘600, domed-shaped 3D designs are a recognized structure/shape for use as designs for shoes.
The combination does not teach how to print a domed-shaped 3D design.
However, ‘298, which is directed towards three dimensional printing (title) by inkjet printing (abstract) teaches forming 3D shapes by printing a sequence of intermediate layers on top of each other with an inkjet printing system (abstract) in 
Thus, the number of layers and thickness of layers is a result effective variable based on the desired shape of the 3D printed structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of ‘298 into the combination such that the 3D domed-shaped design of the combination is produced by the process of ‘298 in which the shape is built up by inkjet printing multiple patterns in which the number of layers, thicknesses of each layer, and pattern because it is the process of ‘298 is an art recognized means of producing a 3D shaped print with inkjet printing and thus would have predictably been suitable for producing the structure of the combination by the inkjet printing of the combination.
The combination does not explicitly teach printing a first pattern, followed by an additional pattern, and then repeating a plurality of times application of an additional pattern (i.e. application of at least 4 patterns or more). 
However, as discussed above, ‘298 teaches that the number of patterned layers is a result-effective variable based on the desired shape to be produced and it is obvious to optimize the number of layers applied to obtain the desired shape. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to 
The combination does not teach a specific thickness for the applied coating material.
However, as discussed above, ‘298 teaches that the thickness of each layer is a result effective variable based on the desired shape to be produced and it is obvious to optimize the thickness of the applied layers to obtain the desired shape. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
‘686 does not disclose the droplet size.
However, ‘375, which is directed towards printing (abstract), teaches that droplet size is a result effect variable based on the desired resolution of the image (¶ 76).
Thus, it would have been obvious to optimize the droplet size to obtain the desired resolution of the image. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” See MPEP §2144.05(II)(B).
‘686 does not disclose the thickness of coating material applied.
Claim 22: It is apparent that the coating material used in step (a) is at least sufficiently chemically similar to the surface of said substrate on which said coating material is deposited so that the two are strongly bonded together and application of said coating material builds up portions of said substrate in a desired way, forming an integrated structure (Fig. 4 & ¶ 54).
Claim 25: The shoe is assembled to a fixture such as a shoe platen (i.e. a last
Claim 27: The printed pattern is on the substrate which comprises an eyelet (see Fig. 4) and thus the 3D structure is constructed on the substrate comprises an eyelet.
Claim 28: The desired 3D structure constructed on the substrate is built up around a removable structure (the printed pattern is on the shoe and thus is inherently built up around a removable structure, the shoe).
Claims 29-30: The patterns can originate from a photo (i.e. from a camera, ¶ 26).
I.e. ‘686 teaches using a camera as the origin for the patterns and thus teaches using a sensor to adaptively apply at least one of the pattern based on characteristics of the surface of the substrate.
Claim 31: ‘686 teaches applying the patterns with a plurality of nozzles (abstract, ‘686).
Claim 32: Given that the multiple nozzles are applying it is inherent that multiple patterns as applied simultaneously.
Claim 34: The materials for each pattern are different types of materials (the patterns are each different colors (¶s 26 & 54).
Claim 35: The materials for each pattern have different colors (¶s 26 & 54).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘686, ‘600, ‘298, & ‘375 as applied above, and further in view of Googe Search (Google Search, https://www.google.com/search?rlz=1C1GCEA_enUS794US794&tbs=cdr%3A1%2Ccd_max%3A6%2F13%2F2011&sxsrf=ALeKk01zda5dAo4si48sY25qQ-JbZ6PO2A%3A1599060116369&ei=lLhPX5mBFuyEytMPzou0yA0&q=sequin+logo++shoe&oq=sequin+logo++shoe&gs_lcp=CgZwc3ktYWIQAzIECCMQJzoECAAQQzoCCAA6BAgAEAo6BggAEAcQHjoICAAQCBAHEB5Q1KHHBljqp8cGYL-rxwZoAHAAeACAAbcBiAHABpIBAzAuN5gBAKABAaoBB2d3cy13aXrAAQE&sclient=psy-ab&ved=0ahUKEwiZm9eR48rrAhVsgnIEHc4FDdkQ4dUDCA0&uact=5, prior to June 13, 2011; hereafter Google Search).
Claim 26: As discussed above, ‘686 teaches printing designs and patterns (¶s 5 & 26).
‘686 does not disclose printing 3D structure is a sequin.
However, sequin patterns are known in the art of shoe decoration (see Google search).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sequin patterns as the inputted pattern during the process of ‘686 because sequin patterns are an art recognized pattern for decorating shoes and thus would have predictably been a suitable pattern to apply to the shoes by the process.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘686, ‘600, ‘298, & ‘375 as applied above, and further in view of Lai et al. (US PG Pub 2006/0119662; hereafter ‘662).
Claim 33: The combination does not tech details about the nozzle in the inkjet printer.
However, ‘662, which is directed towards inkjet printing (title), discloses that the size, shape, and arrangement of the nozzles are design choices dependent on product requirements (¶ 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use different shaped nozzles as claimed because as taught by ‘662, the .
Response to Arguments
Applicant's arguments filed 10/8/20 have been fully considered but they are not persuasive. 
Applicant is advised that the Examiner’s recommendations during the interview on 10/7/20 were directed towards overcoming the art that was of record at the time and applicant was advised that a further search would be necessary. Upon a further search, the claims are now rejected as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AngryRedhead (AngryRedhead, Customize Shoes With Spray Paint and Sugru, found at https://www.instructables.com/Super-Angry-Unapologetic-Scorch-the-Earth-Shoes-/; Viewed and printed on 1/28/2021 and based on comments posted 10 years prior this document was publicly available at least on 1/28/2011; hereafter AngryRedhead) is directed towards coating shoes with spray paint (title) in which the shoes are sprayed with 3 coats of red paint (pg 11), masked with tape, then coated with both red and black paint switching between the two to get the desired result (see pg 12), the tape is removed, and finally 1-3 coats of a clear coat spray paint is applied (pg 13). 
Applicant is advised that each application of spray paint can be considered applying a pattern of a coating material in droplet form in which each application is on top of the existing pattern such that each new pattern application makes some regions thicker than others to build a desired 3D structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712